DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the specification, Paragraph [0021], the reference to claims 5-10 should be avoided because the claims may change during the course of prosecution.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French reference (FR 2410086).
The FR reference discloses a track switch including a sequence of sleepers 6, 7, rails 10, intermediate elastomeric layer 9, and elastomeric sleeper pads 12-13. See Figs. 1-2 of the FR reference. The FR reference is considered to include the features of instant claim 1.
Regarding instant claim 4, consider the structure of the FR reference, wherein sleepers 6, 7 rest on rubber plates 12 (last paragraph of the specification)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over French reference (FR 2410086) in view of Australian reference (AT 503772).
The FR reference is applied above.
The AT reference teaches the use of elastomeric sleeper pads of different stiffnesses for different regions of the switch (see for example the second paragraph on page 5 of the English translation), wherein such different stiffnesses are considered to correspond to different ballast moduli. In view of the AT reference, it would have been obvious to one of ordinary skill in the art to modify the structure of the FR reference to include different stiffnesses/ballast moduli for the elastomeric pads at different regions of the switch, similar to those taught in the AT reference, for achieving expected advantages thereof, such as smoothing the loading effect on the base structure that supports the sleepers of the track. The structure of the FR reference is considered to include the features of instant claim 2.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over French reference (FR 2410086) in view of International reference (WO 2016077852)
The FR reference is applied above.
Regarding the instant claimed sleeper pad having a bedding modulus in the range of .02-.6 N/mm3 (claim 2), and EPM index of 10%-25% (claim 9), consider the WO reference, paragraphs [0029] and [0082], wherein the same sleeper pad as claimed is used. In view of the WO reference, it would have been obvious to one of ordinary skill in the art to use sleeper pads, similar to that taught in the WO reference, in the structure .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over French reference (FR 2410086) in view of European reference (EP 1 905 896).
The FR reference is applied above.
The EP reference teaches the use of elastomeric intermediate layers having a stiffness in the range of 120-300 kN/mm (para [0021]), which overlaps the instant claimed range of 20-200 kN/mm. In view of the EP reference, it would have been obvious to one of ordinary skill in the art to alternatively use elastomer intermediate layers having a stiffness in the range taught in the EP reference, e.g., a stiffness of 150 kN/mm, in the structure of the FR reference for achieving expected damping effects thereof.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over French reference (FR 2410086).
The FR reference is applied above.
Regarding the task of selecting degrees of softness of the elastomeric layers, as recited in instant claim 8, as an obvious matter of routine engineering it would have been obvious to one of ordinary skill in the art to select desired degrees of softness for the elastomeric layers in the structure of the FR reference for achieving the expected corresponding damping effects thereof without requiring an inventive skill. Furthermore such task of selecting material softness for achieving predictable damping effects is also considered as being obvious in accordance with some of the KSR rationales, such as 
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawai (US 2008/0116291), Nevins (US 2006/0289667) and Duconseil (US 5,692,677) disclose rail support pads. Harmsen (US 4,609,144) discloses a sleeper support pad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617